Felton, Chief Judge.
Where the defendants were bona fide residents of Georgia when they were involved in an automobile collision but thereafter moved to Illinois where they now reside, they can not now be sued in a Georgia court where the only service of process is upon the Secretary of State of Georgia, the statute authorizing such action (Ga. L. 1957, pp. 649, 650; Code Ann. § 68-808) having been held to be unconstitutional and void. Young v. Morrison, 220 Ga. 127 (137 SE2d 456). Therefore, the court did not err in its judgment sustaining the motion to dismiss for want of jurisdiction.

Judgment affirmed.


Eberhardt and Whitman, JJ., concur.